JOURNAL ENTRY and OPINION
{¶ 1} Susan Crystal appeals from summary judgment in favor of appellee James Wilsman, her former attorney, on her legal malpractice claim. Crystal assigns the following as errors for our review:
 {¶ 2} "The trial court erred when it relied upon the defendant'sunverified affidavit to grant summary judgment.
 {¶ 3} "The trial court erred when it granted summary judgment onthe statute of limitations defense.
 {¶ 4} "The trial court erred when it found that the terms of adivorce were more than favorable in the face of uncontradicted, competentexpert evidence that the defendant committed legal malpractice when hefailed, while handling a divorce case, to determine the fair market valueof the husband's ownership interest in a legal professional association,before dividing the marital estate."
 {¶ 5} Having reviewed the record and pertinent law, we reverse the trial court's decision and remand for proceedings consistent with this opinion. The apposite facts follow.
 {¶ 6} From 1971 to 1991, Crystal was married to Larry Crystal, an attorney in the law firm of McCarthy, Lebit, Crystal  Haiman Co. L.P.A. (McCarthy, Lebit), throughout their marriage. Crystal initiated divorce proceedings, and at the recommendation of Marshall Wolf, her cousin and an experienced domestic relations attorney, she retained Wilsman as counsel. Ultimately, she and her *Page 514 
husband reached a settlement which the domestic relations court journalized on April 11, 1991.
 {¶ 7} On November 26, 1998, Crystal spoke with Wolf who asked about her ex-husband's pension. Although she eventually discovered that her ex-husband did not have a pension at the time of the divorce, Wolf's question prompted her to seek counsel on the matter.
 {¶ 8} Crystal's new counsel reviewed the file obtained from Wilsman and advised her that Wilsman possibly committed malpractice by not pursuing the ex-husband's interest in his law firm. Crystal instituted a legal malpractice lawsuit against Wilsman on November 23, 1999, eight years after her divorce decree was journalized.1 Crystal alleged that Wilsman failed to inquire as to whether the husband had a pension plan2 and misled her to believe her husband possessed an insignificant interest in McCarthy, Lebit.
 {¶ 9} After answering the complaint, Wilsman moved for summary judgment, arguing that the statute of limitations expired when the attorney-client relationship terminated eight years ago. Crystal opposed the motion and argued that the cognizable event apprising her of the alleged malpractice did not occur until November 26, 1998, when her cousin inquired about the ex-husband's pension plan.
 {¶ 10} The trial court granted summary judgment in a two-page opinion, finding the statute of limitations expired at the conclusion of the divorce proceedings.
 {¶ 11} Because the trial court's judgment entry solely addressed whether Crystal complied with the applicable statute of limitations, we need only address whether the trial court erred in this regard. Consequently, we moot Crystal's first and third assigned errors, and we solely address Crystal's second assigned error wherein she argued the trial court erred by basing summary judgment on the expired statute of limitations. For the following reasons we agree.
 {¶ 12} We consider an appeal from summary judgment under a de novo standard of review.3 Accordingly, we afford no deference to the trial court's *Page 515 
decision and independently review the record to determine whether summary judgment is appropriate.4 Under Civ.R. 56, summary judgment is appropriate when: (1) no genuine issue as to any material fact exists, (2) the party moving for summary judgment is entitled to judgment as a matter of law, and (3) viewing the evidence most strongly in favor of the non-moving party, reasonable minds can only reach one conclusion which is adverse to the non-moving party.5
 {¶ 13} The moving party carries an initial burden of setting forth specific facts which demonstrate his or her entitlement to summary judgment.6 If the movant fails to meet this burden, summary judgment is not appropriate; if the movant does meet this burden, summary judgment will only be appropriate if the non-movant fails to establish the existence of a genuine issue of material fact.7
 {¶ 14} R.C. 2305.11(A) provides that a legal malpractice claim such as the one before us, must be filed within one year after the cause of action accrued.
 {¶ 15} A cause of action accrues upon a cognizable event "whereby the client discovers or should have discovered that his injury was related to his attorney's act or non-act and the client is put on notice of a need to pursue his possible remedies against the attorney or when the attorney-client relationship for that particular transaction or undertaking terminates, whichever occurs later."8
 {¶ 16} A cognizable event "is an event sufficient to alert a reasonable person that in the course of legal representation his [or her] attorney committed an improper act."9 In determining the cognizable event, "the focus should be on what the client was aware of and not an extrinsic judicial determination."10
 {¶ 17} In Case v. Landskroner  Phillips Co., L.P.A.,11
this court determined a cognizable event occurred when the plaintiff learned that two unnamed *Page 516 
parties could be liable for the injuries sustained, and that "these parties should have been added to the lawsuit pending in common pleas court."12
 {¶ 18} Case and R.C. 2305.11(A) tell us a cause of action accrues upon the client's discovery or imputed discovery of a nexus between her injury and her attorney's conduct. Rather than entertaining when Crystal became aware of her husband's transgressions, we must focus on when she became aware of her attorney's malfeasance.
 {¶ 19} At the time the court journalized the divorce decree, Crystal only knew that she was displeased with her lawyer, and that she felt her husband deceived her. No evidence exists from which we may conclude Crystal, at the time of settlement, was aware, or should have been aware, that her supposed injury was related to any act, or failure to act, attributable to her attorney. As this is the crucial issue when applying the statute of limitations for a legal malpractice claim, a cognizable event did not occur in 1991.
 {¶ 20} The cognizable event occurred on or after November 26, 1998 when Crystal and Wolf discussed her divorce proceedings. It was only during this time frame when Crystal connected her injury with her attorney's failure to pursue her husband's interest in his law firm. Crystal's filing on November 23, 1999, fell within one year of the cognizable event. Accordingly, she complied with the applicable statute of limitations and the trial court erred by granting summary judgment in favor of Wilsman.
 {¶ 21} The judgment reversed, and the cause is remanded for proceedings consistent with this opinion.
Judgment reversed and cause remanded.
JAMES D. SWEENEY, P.J., concurs.
COLLEEN CONWAY COONEY, J., dissents. (See attached dissenting opinion.)
1 Crystal voluntarily dismissed the complaint without prejudice and timely refiled it on December 8, 2000.
2 No evidence was presented that at the time of the divorce a pension plan existed. It appears the husband depleted the fund a year prior to the divorce in order to pay off a portion of the marital debt.
3 Baiko v. Mays (2000), 140 Ohio App.3d 1, citing Smiddy v. TheWedding Party, Inc. (1987), 30 Ohio St.3d 35; Northeast Ohio Apt. Assn.v. Cuyahoga Cty. Bd. of Commrs. (1997), 121 Ohio App.3d 188.
4 Id. at 192, citing Brown v. Scotio Bd. Of Commrs. (1993),87 Ohio App.3d 704.
5 Temple v. Wean United, Inc. (1997), 50 Ohio St.2d 317, 327.
6 Dresher v. Burt, 75 Ohio St.3d 280, 292-293, 1996-Ohio-107.
7 Id. at 293.
8 Zimmie v. Calfee, Halter  Griswold (1989), 43 Ohio St.3d 54, at syllabus.
9 Wozniak v. Tonidandel (1997), 121 Ohio App.3d 221, 226, citingSpencer v. McGill (1993), 87 Ohio App.3d 267.
10 Vagianos v. Halpern (Dec. 14, 2000), Cuyahoga App. No. 76408, quoting McDade v. Spencer (1991), 75 Ohio App.3d 639.
11 (May 3, 2001), Cuyahoga App. No. 78147.
12 Id. at 9.